Determination of the respondent Police Commissioner dated April 7, 1993, which dismissed petitioner from his position as a police officer, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edith Miller, J.], entered November 16, 1993), dismissed, without costs.
The testimony of respondents’ investigators and handwriting expert provides substantial evidence supporting respondents’ determination that petitioner mailed a death threat to the Governor, signing the name of a person with whom he had a recent traffic altercation and to whom he mailed a threatening letter containing a racial slur. Such conduct, if proven in court, would constitute the crime of aggravated harassment in the second degree (Penal Law § 240.30 [1]), and therefore is not subject to the 18-month limitation period of Civil Service Law § 75 (4). Petitioner’s otherwise unblemished record notwithstanding, we view the penalty of dismissal as altogether appropriate. Concur—Rosenberger, J. P., Kupferman, Asch and Tom, JJ.